Order filed October 5, 2021.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-21-00531-CV



IN RE STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
                         Relator


                         ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                  County Court at Law # 4 and Probate Court
                           Brazoria County, Texas
                       Trial Court Cause No. CI60388

                                     ORDER

      On September 21, 2021, relator State Farm Mutual Automobile Insurance
Company filed a petition for writ of mandamus in this Court. See Tex. Gov’t Code
Ann. § 22.221; see also Tex. R. App. P. 52. In the petition, relator asks this Court
to compel the Honorable Lori Rickert, presiding judge of the County Court at Law
# 4 and Probate Court of Brazoria County, to vacate its August 17, 2021, order
denying relator’s motion for separate trials and abatement and direct the trial court
to abate plaintiff’s extra-contractual claims against relator until after plaintiff
obtains a judicial determination that he is entitled to recover from an underinsured
motorist.
      Relator also has filed a motion for temporary relief. See Tex. R. App. P.
52.8(b), 52.10. Relator asked this court to stay proceedings in the trial court
pending a decision on the petition for writ of mandamus.

      It appears from the facts stated in the petition and motion that relator’s
request for relief requires further consideration and that relator will be prejudiced
unless immediate temporary relief is granted. We therefore GRANT relator’s
motion and issue the following order:

      We ORDER the proceedings in trial court cause number CI60388, Lance
Bellis v. Victor Pedraza, Jr., and State Farm Mutual Automobile Insurance
Company, including the trial scheduled for December 13, 2021, STAYED until a
final decision by this court on relator’s petition for writ of mandamus, or until
further order of this court.

      We further ORDER relator, within fourteen days, to submit “a properly
authenticated transcript of any relevant testimony from any underlying proceeding,
including exhibits offered in evidence, or a statement that no testimony was
adduced in connection with the matter complained.”            See Tex. R. App. P.
52.7(a)(2).

      In addition, the court requests Lance Bellis, the real party-in-interest, to file
a response to the petition for writ of mandamus on or before November 5, 2021.
See Tex. R. App. P. 52.4.


                                        PER CURIAM

Panel consists of Justices Wise, Bourliot, and Zimmerer.




                                          2